DETAILED ACTION
	Claims 1-6 and 8-20 have been considered for examination. Claim 7 was withdrawn without traverse as a result of a restriction requirement mailed on 02/22/2022.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10,228,719. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the 719 Patent is commensurate in scope with Claims 1, 11 and 17 of the instant application. 
Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10,088,863. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the 863 Patent is commensurate in scope with Claims 1, 11 and 17 of the instant application. 
Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 9,256,250. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the 863 Patent is commensurate in scope with Claims 1, 11 and 17 of the instant application. 
Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 9,178,970. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the 863 Patent is commensurate in scope with Claims 1, 11 and 17 of the instant application. 
Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 9,098,242. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the 863 Patent is commensurate in scope with Claims 1, 11 and 17 of the instant application. 
Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 8,724,304. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the 863 Patent is commensurate in scope with Claims 1, 11 and 17 of the instant application. 
Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 8,716,932. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the 863 Patent is commensurate in scope with Claims 1, 11 and 17 of the instant application. 
Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 9,939,699. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the 863 Patent is commensurate in scope with Claims 1, 11 and 17 of the instant application. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-9, 11-13 and 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verthein (US Publication 2011/0261002), Joo (US Publication 2008/0227507) and further in view of Huang et al. (US Publication 2010/0103138).
In re Claim 1, Verthein discloses an electronic device having a front and a rear (See Figure 2 for example), the electronic device comprising: a housing wall 102 at the rear; a display 104 having a flexible display panel with pixels at the front; wherein the flexible display panel has four edges (Figure 3A) that are joined at three corners, wherein the flexible display panel is bent away from the front towards the rear along three edges (See Figures 1-3A), and wherein each of the corners includes some of the pixels (See Figures 1 and 2), extends between a respective two of the edges, and is bent away from the front towards the rear (Figure 2 for example). 
Verthein does not explicitly disclose a printed circuit board between the display and the housing wall. However, providing such was not new. For example, Joo discloses an electronic device comprising a housing wall 120 and a display 140/240, wherein a printed circuit board 132 with various components 130, 150, 160 mounted thereon is located between the display and the housing wall. It would have been obvious to a person having ordinary skill in the art to have provided a printed circuit board, like that disclosed in Joo, with the apparatus as otherwise disclosed in Verthein so as to allow for the electronic device to function (i.e. the display would need electronics to operate). Verthein does strongly suggest a printed circuit board as therein is disclosed various computer components (e.g. CPU 502) that are almost always mounted on a printed circuit board. See Verthein, Figure 5 and associated description. 
Verthein does not explicitly disclose four edges with a bent display at all the edges (Verthein appears to only disclose where the display is bent at three sides) or wherein the corners are rounded. However, providing such was not new in the art at the time of the claimed invention. For example, Huang discloses wherein a panel 1 has four edges (See Figures 20-21E) that are joined at four rounded corners. It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before the claimed invention to have provided a panel with four sides and rounded corners, like that disclosed in Huang, with the apparatus as otherwise disclosed in Verthein. Providing an additional side would increase the number of potential input surfaces. Huang, Figures 20-21E and associated description. Also, providing rounded corners is more ergonomic and aesthetic. Furthermore, Verthein does suggest that the flexible display therein can be used with a touch panel 202. Verthein also discloses that the display can be made to conform to the shape of a variety of different types of electronic devices. Verthein, paragraphs 0025-0026. 
In re Claims 2 and 12, Verthein as modified by Huang discloses wherein the flexible display panel (104 in Verthein) has a planar front portion (Figure 2 in Verthein), wherein the flexible display panel is bent relative to the planar front portion along the four edges (Figure 3A in Verthein; Figure 20 in Huang), and wherein each of the four rounded corners is bent relative to the planar front portion (Figure 20 in Huang).  
In re Claim 3, Verthein discloses a housing 102 that includes the housing wall 102 (See also Figure 3A), wherein the display 104 is coupled to the housing.  
In re Claims 4 and 15, Verthein as modified by Joo discloses wherein the housing (102 in Verthein; 120 in Joo) includes curved sidewalls (Figure 2 in Verthein; Figure 10 in Joo) that extend from the housing wall from the rear towards the front.  
In re Claim 5, Verthein as modified by Joo discloses wherein the housing wall (120 in Joo) is a planar rear housing wall (Figure 10 in Joo).  
In re Claims 8 and 13, Verthein as modified by Joo disclose wherein the electronic device has an exterior surface (Figure 3A in Verthein; Figure 1 in Joo) and wherein the housing forms the exterior surface.  
In re Claim 9, Verthein as modified by Joo and Huang disclose the limitations as noted above, but do not explicitly disclose compound curves in the rounded corners. However, providing a mere change to the shape as otherwise disclosed in the prior art (i.e. rounded corners as disclosed in Huang, Figures 16, 20-21E) has been held to be an obvious modification to a person having ordinary skill in the art. See MPEP §2144.04 (I); §2144.04 (IV)(B).  
In re Claim 11, Verthein discloses an electronic device comprising: a housing 102; a display 104 that is coupled to the housing and that includes pixels; wherein the display includes a flexible display panel 104 that has corners and edges that each extend between a respective corners and wherein the flexible display panel is bent downwards along the edges and in the corners (See Verthein, Figures 1-3A).
Verthein does not explicitly disclose a printed circuit board between the display and the housing wall. However, providing such was not new. For example, Joo discloses an electronic device comprising a housing wall 120 and a display 140/240, wherein a printed circuit board 132 with various components 130, 150, 160 mounted thereon is located between the display and the housing wall. It would have been obvious to a person having ordinary skill in the art to have provided a printed circuit board, like that disclosed in Joo, with the apparatus as otherwise disclosed in Verthein so as to allow for the electronic device to function (i.e. the display would need electronics to operate). Verthein does strongly suggest a printed circuit board as therein is disclosed various computer components (e.g. CPU 502) that are almost always mounted on a printed circuit board. See Verthein, Figure 5 and associated description. 
Verthein does not explicitly disclose four edges with a bent display at all the edges (Verthein appears to only disclose where the display is bent at three sides) or wherein the corners are rounded. However, providing such was not new in the art at the time of the claimed invention. For example, Huang discloses wherein a panel 1 has four edges (See Figures 20-21E) that are joined at four rounded corners. It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before the claimed invention to have provided a panel with four sides and rounded corners, like that disclosed in Huang, with the apparatus as otherwise disclosed in Verthein. Providing an additional side would increase the number of potential input surfaces. Huang, Figures 20-21E and associated description. Also, providing rounded corners is more ergonomic and aesthetic. Furthermore, Verthein does suggest that the flexible display therein can be used with a touch panel 202. Verthein also discloses that the display can be made to conform to the shape of a variety of different types of electronic devices. Verthein, paragraphs 0025-0026. 
In re Claim 16, Verthein as modified by Joo discloses wherein the printed circuit board (132 in Joo) is interposed between the rear housing wall (120 in Joo) and a display (104 in Verthein; 140 in Joo).
Claims 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verthein (US Publication 2011/0261002), Joo (US Publication 2008/0227507), Huang et al. (US Publication 2010/0103138) and further in view of Helvajian et al. (US Publication 2005/0135724).
In re Claim 6, Verthein as modified by Joo and Huang disclose the limitations as noted above, but do not explicitly disclose a glass housing. However, providing such was not new in the art of portable electronics. For example, Helvajian discloses a portable electronic device comprising a housing 14 at a rear of the device, wherein the housing is made of glass. Helvajian, paragraph 0027. It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before the claimed invention to have provided a glass housing, like that disclosed in Helvajian, with the apparatus as otherwise disclosed in Verthein as modified by Joo and Huang.  Glass housings have advantageous properties including trasmissivity of antenna signals. Helvajian, paragraph 0015. 
Claims 10 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verthein (US Publication 2011/0261002), Joo (US Publication 2008/0227507), Huang et al. (US Publication 2010/0103138) and further in view of Takabatake et al. (US Publication 2004/0069605).
In re Claims 10 and 14, Verthein as modified by Joo and Huang disclose the limitations as noted above, but do not explicitly disclose a speaker port. However, providing such was not new at the time of the invention. For example, Takabatake discloses a speaker port 30 at a first end.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before the claimed invention to have provided a speaker port, like that disclosed in Takabatake, with the apparatus as otherwise disclosed in Verthein. Providing a speaker port would allow a user to hear audio outputs. Verthein does suggest a speaker in the apparatus. Verthein, paragraph 0026.
Claims 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verthein (US Publication 2011/0261002) in view of Takabatake et al. (US Publication 2004/0069605).
In re Claim 17, Verthein discloses an electronic device having first and second opposing ends and an exterior surface (Figure 3A), the electronic device comprising: a housing 102 (See also Figure 3A) that forms the exterior surface; and a display having a flexible display panel 104 with pixels, wherein the flexible display panel is coupled to the housing, extends between the first and second ends (See Figure 3A), and comprises: a first bent edge portion that includes some of the display pixels (See Figure 2 and 3A); a second bent edge portion that extends perpendicular to the first bent edge portion and that includes some of the display pixels (See Figure 3A); and a bent corner portion that includes some of the display pixels and that extends between the first and second bent edge portions (See Figures 2-3C).
Verthein does not explicitly disclose a speaker port. However, providing such was not new at the time of the invention. For example, Takabatake discloses a speaker port 30 at a first end.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before the claimed invention to have provided a speaker port, like that disclosed in Takabatake, with the apparatus as otherwise disclosed in Verthein. Providing a speaker port would allow a user to hear audio outputs. Verthein does suggest a speaker in the apparatus. Verthein, paragraph 0026.
In re Claim 18, Verthein discloses wherein the electronic device has a front and a rear (Figures 2 and 3A), wherein the flexible display panel 104 is formed at the front (Figure 3A) and wherein the housing has a housing wall 102 at the rear (Figure 3A).
In re Claim 19, Verthein discloses wherein the flexible display panel 104 comprises a planar front portion (See Figures 2 and 3A), wherein the first bent edge portion is bent relative to the planar front portion (Figures 2 and 3A), wherein the second bent edge portion is bent relative to the planar front portion (Figures 2 and 3A), and wherein the bent corner portion is bent relative to the planar front portion (Figures 2 and 3A).  
In re Claim 20, Verthein discloses wherein the flexible display panel 104 comprises a front portion (See Figures 2 and 3A), wherein the first bent edge portion is bent relative to the front portion (Figures 2 and 3A), wherein the second bent edge portion is bent relative to the front portion (Figures 2 and 3A), and wherein the bent corner portion is bent relative to the front portion (Figures 2 and 3A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841